Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
 
Response to Amendment
The amendment of the specification entered on January 23, 2021 has addressed the objection to the abstract that was set forth in the previous office action.  The amendment entered on April 23, 2021 also has been entered.  Claims 1-14 has been cancelled.  New Claims 15-34 remain pending.

Specification
The disclosure is objected to because of the following informalities:
Looking to the specification the reduction gearbox is described as being included as a part that makes up the plunger pump (see Page 6 - Lines 20-21).  However, this description is not consistent with the Figures which show & identify the reduction gearbox (3) as being a separate .   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 - Lines 15-16 & 18-19 both describe (respectively) how the input & output shafts of the reduction gearbox are “not visible from outside the power drive system”.  HOWEVER, this constitutes new matter because this subject matter (of the input & output shafts being NOT VISIBLE from outside the power drive system) was not described in the applicants original disclosure. 
Claim 19 Lines 3-4 & Claim 27 - Lines 3-4 recites how “only the reduction gearbox is between the turbine engine and the plunger pump”.  HOWEVER, this constitutes new matter because this subject matter (of specifically having “ONLY the reduction gearbox” being disposed between the turbine engine and the plunger pump) was not described in the applicant’s original disclosure. 
Claim 24 recites in Lines 19-21 that “when the turbine engine and the reduction gearbox are connected together for operation, the transmission shaft is fully enclosed by the turbine engine and the reduction gearbox housing”.  HOWEVER, this constitutes new matter because this subject matter (of specifically having the transmission shaft “fully enclosed by the turbine engine and the reduction gearbox housing”) was not described in the applicant’s original disclosure. 
Claim 24 recites in Lines 23-25 that “an output shaft of the reduction gearbox is connected to an input of the plunger pump and is fully enclosed by the reduction gearbox housing and the plunger pump housing”.  Similar to the limitation in Lines 19-21, this limitation constitutes new matter because the subject matter was not described in the applicant’s original disclosure.
Claim 28 recites in Lines 1-3 that “no exposed transmission shafts are provided between the turbine engine and the input of the reduction gearbox”.  Similar to the limitation in Claim 24 Lines 19-21, this limitation constitutes new matter because the subject matter was not described in the applicant’s original disclosure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 recites how “no exposed transmission shafts are provided between the turbine engine and the input of the reduction gearbox”.  However, this does not further limit the subject matter of Claim 24 (that Claim 28 is dependent on) because this claim already recites “the transmission shaft is fully enclosed by the turbine engine and the reduction gearbox housing” (see Lines 20-21).  Claim 28 does not further limit Claim 24 because having the transmission shaft “fully enclosed” means that there wouldn’t be any “exposed transmission shafts”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag (US 2018/0266412 A1) (Stokkevag hereinafter) in further view of Morris (US 2016/0177678 A1) (Morris hereinafter).
Regarding Claim 15, Stokkevag teaches:  A power drive system (Figure 1) comprising: 
a turbine engine (26); 
an exhaust port (26a); 
a plunger pump (22, 28 & 30; The applicant describes in Page 6 - Lines 20-21 how the “plunger pump” includes “a power end assembly”, “a hydraulic end assembly” & “a reduction gearbox assembly”.  Stokkevag describes in Paragraph 33 how the gas turbine (26) is connected to a set of single or tandem-mounted hydraulic pumps (30) via a gearbox (28).  Stokkevag also describes in Paragraph 4 how a typical pressure pump comprises two major parts, a “fluid end” & “a power end”.  Where the fluid end (which pressurizes the fluid) is normally a plunger/piston & the power end that converts rotational force to a reciprocating force.  The power end has a reduction gearbox on the inlet and is connected to the plunger on the fluid end via a crankshaft & a crosshead with power being provided by the gas turbine.  So in Stokkevag, the “reduction gearbox assembly” would be the reduction gearbox (28), the “power end assembly” would be the crankshaft (which converts the rotational force received from the gearbox into a reciprocating force of the plunger) & “the hydraulic end assembly” would be the plunger and together all three of these form the plunger pump (as described in the applicants original disclosure).); and 
a reduction gearbox (28; Paragraph 38; Please note that in view of the 35 USC 112(b) rejection of this limitation, this “reduction gearbox” is being interpreted as being included as a part of the “plunger pump”, as described in the applicants original disclosure), 
wherein a first end of the turbine engine is connected to the exhaust port (Paragraph 32; This specifies how the gas turbine (26) is connected to the exhaust opening (26a)), and a second end of the turbine engine is connected to the plunger pump via the reduction gearbox (Paragraph 33; This specifies how the gas turbine is connected to the hydraulic pumps via a gearbox 28), 
wherein the plunger pump is directly connected to and in direct physical contact with the reduction gearbox (Paragraph 33; Figure 1; This paragraph describes how the gearbox is connected to the plunger pump.  Looking to Figure 1 (which is a schematic illustration of one embodiment of the current invention that is shown in Figure 2) shows that the hydraulic pump (identified as 9a-c in this figure) is directly connected to & in direct physical contact with the output shaft of the reduction gearbox (identified as 8 in this figure).  FURTHERMORE, Paragraph 4 describes how in typical pressure pumps with a fluid end for pressurizing the fracturing fluid and the power end is part of the drivetrain, the power end has a reduction gearbox on the inlet and is connected to the plunger on the fluid end via a crankshaft and a crosshead), 
wherein an output of the turbine engine is directly connected to an input shaft of the reduction gearbox (Paragraph 33; Figure 1; This paragraph describes how the gas turbine engine (26) is connected to the hydraulic pumps (30) via the gearbox (28).  Looking to Figure 1 (which is a schematic illustration of one embodiment of the current invention that is shown in Figure 2) shows that the turbine engine (identified as 1 in this figure) is directly connected to & in direct physical contact with the input shaft of the reduction gearbox (identified as 8 in this figure).), 
wherein the plunger pump, the reduction gearbox, the turbine are arranged in order in a single-file line (Figures 1 & 4; PLEASE NOTE that a “single-file line” is not the same thing as a “straight line” (for example, you can have a group of people standing in a “single-file line” where the line goes around a corner).  So the claim merely requires that the components are connected in sequential order.  In Stokkevag, the turbine is connected to the reduction gearbox and the reduction gearbox is connected to the pump, so they would be considered as being arranged in “a single-file line”),
wherein, when the turbine engine and the reduction gearbox are directly connected together for operation (Paragraph 33; Figure 1; As noted above, Stokkevag teaches how the output of the turbine engine is connected directly to the input shaft of the reduction gearbox), the input shaft of the reduction gearbox is not visible from outside the power drive system (Figure 2 shows how their plant is enclosed within a trailer housing (20), which would result in the input shaft of the reduction gearbox as not being visible from outside the power drive system when a viewer is standing outside of the trailer.  FURTHERMORE, having the input shaft of the reduction gearbox being “not visible from outside the power drive system” is considered an obvious matter of design choice because no stated problem is being solved and/or no unexpected result is being obtained by having the input shaft not visible, versus an arrangement where the input shaft IS visible.), and 
wherein, when the plunger pump and the reduction gearbox are directly connected together for operation, an output shaft of the reduction gearbox is connected to an input of the plunger pump (Paragraph 33; Figure 1; As noted above, Stokkevag teaches how the output shaft of the reduction gearbox is directly connected to the input shaft of the hydraulic pump (which is a part of the plunger pump)) and is not visible from outside the power drive system (Figure 
Stokkevag fails to teach:  an exhaust system; and
wherein the plunger pump, the reduction gearbox, the turbine engine, and the exhaust system are arranged in order in a single-file line.
Morris does teach a system comprising a gas turbine (407) mounted on a trailer (Figure 4B) where an exhaust system (406) is mounted to one end of the turbine (Figure 4B) which is configured to collect the air exhaust from the gas turbine and supply the exhaust air to the gas turbine exhaust stack (Paragraph 58 - Lines 12-14), where the gas turbine exhaust stack comprises a plurality of silencers that reduce noise from the inlet and exhaust transport (Paragraph 66 - Lines 1-5).  PLEASE NOTE that once Stokkevag is modified to have the exhaust system mounted to one end of the turbine (as is being taught by Morris), this will read on the limitation regarding how “the plunger pump, the reduction gearbox, the turbine engine, and the exhaust system are arranged in order in a single-file line” (which as noted above does not require the various items to be arranged in a “straight line”, but merely requires that they are connected in sequential order).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag to have an exhaust system (which when incorporated into Stokkevag would have the 
Regarding Claim 16, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris (please note that Stokkevag was modified to include the exhaust system of Morris in view of Claim 15) teaches:  wherein the exhaust system comprises an exhaust duct and an exhaust silencer, a first end of the exhaust duct being connected to the exhaust silencer, and a second end of the exhaust duct being connected to an exhaust port of the turbine engine (Morris: Paragraph 58 - Lines 12-14 & Paragraph 66 - Lines 1-5; Morris teaches how an exhaust collector (406) directs the exhaust gas from the turbine to a plurality of silencers.  The exhaust collector would act as a duct that connects the exhaust port of the turbine engine to the silencers).  
Regarding Claim 17, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein while Stokkevag does teach the use of a gas turbine (26), they are silent regarding:  wherein the turbine engine is adapted to operate using 100% natural gas.  
However, Morris does teach how the gas turbine (407) of a power drive system mounted on a trailer (Figure 4B) uses natural gas to run the gas turbine (see Paragraph 35).
The use of natural gas to operate a gas turbine is known to be more environmentally cleaner when compared to other types of hydrocarbons (see Paragraph 42 - Lines 1-5).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag to specifically use natural gas, as taught by Morris, to allow the operation of the gas turbine to be environmentally cleaner.  
Regarding Claim 18, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag teaches:  wherein the plunger pump (22, 28 & 30) has a plunger pump housing and the reduction gearbox (28) has a reduction gearbox housing (Figure 4; This Figure shows how each component is a separate unit within the system, each having their own respective housing.).  
Regarding Claim 19, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris teach:  wherein the plunger pump, the reduction gearbox, the turbine engine, and the exhaust system are arranged in order in the single-file line (this specific arrangement was previously recited in Claim 15) such that only the reduction gearbox is between the turbine engine and the plunger pump (Figure 1; This schematic view of the invention shows that only the reduction gearbox (8) is arranged between the turbine engine (2) and the power end of the pump (9a-c).  FURTHERMORE, with respect to specifically having ONLY the reduction gearbox disposed between the turbine engine and the plunger pump, the examiner holds that this would have been considered an obvious design choice to one having ordinary skill in the art at the effective filing date of the claimed invention.  This is because the applicant has not provided any description regarding how this specific arrangement is solving any specifically stated problem AND/OR obtains any novel/unexpected result.  Based on the examiners understanding of the claimed invention, whether there are any additional components arranged between the turbine engine & plunger pump (in addition to the reduction gearbox) does not appear to have any impact on the operation of the reduction gearbox, & would therefore still effectively function as intended).   
Regarding Claim 20, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris teaches:  wherein the plunger pump the reduction gearbox (Stokkevag: 28), the turbine engine (Stokkevag: 26), and the exhaust system (Morris: 406) are supported by a chassis (Stokkevag: 19) of a transporter (Stokkevag: Figure 4).  
Regarding Claim 21, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag teaches:  wherein the plunger pump (22, 28 & 30) comprises a power end assembly and 
a hydraulic end assembly having one or more plungers (The applicant describes in Page 6 - Lines 20-21 how the “plunger pump” includes “a power end assembly”, “a hydraulic end assembly” & “a reduction gearbox assembly”.  Stokkevag describes in Paragraph 33 how the gas turbine (26) is connected to a set of single or tandem-mounted hydraulic pumps (30) via a gearbox (28).  Stokkevag also describes in Paragraph 4 how a typical pressure pump comprises two major parts, a “fluid end” & “a power end”.  Where the fluid end (which pressurizes the fluid) is normally a plunger/piston & the power end that converts rotational force to a reciprocating force.  The power end has a reduction gearbox on the inlet and is connected to the plunger on the fluid end via a crankshaft & a crosshead with power being provided by the gas turbine.  So in Stokkevag, the “reduction gearbox assembly” would be the reduction gearbox (28), the “power end assembly” would be the crankshaft (which converts the rotational force received from the gearbox into a reciprocating force of the plunger) & “the hydraulic end assembly” would be the plunger and together all three of these form the plunger pump (as described in the applicants original disclosure)), and wherein the plunger pump, including the one or more plungers, is provided at a first end portion of a transporter
Regarding Claim 23, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris teaches:  further comprising a transporter to support the plunger pump, the reduction gearbox, the turbine engine, and the exhaust system (Figure 4), 
wherein the transporter comprises a chassis (19) which includes: 
a transport section, 
a bearing section, and 
a lapping section (see the annotation of Figure 4 below), 
wherein the transport section, the bearing section, and the lapping section are connected in sequence (see the annotation of Figure 4 below), and 

    PNG
    media_image1.png
    506
    849
    media_image1.png
    Greyscale

Stokkevag is silent regarding:  wherein, while the power drive system is in a working state, the bearing section of the chassis is configured to contact the ground, and while the power drive system is in a transport state, the bearing section of the chassis is configured to not contact the ground
However, Morris does teach how a primer mover (704), pumps (702A & 702B) and the associated drive line assemblies (706) are arranged in a single-file on a “lay-down” trailer (710) with a transport section, bearing section & lapping section (see the annotation of Figure 7B below), wherein, while the power drive system is in a working state, the bearing section of the chassis is configured to contact the ground (Paragraph 75; This describes how the main trailer beams are designed to rest on the ground for operational mode), and while the power drive system is in a transport state, the bearing section of the chassis is configured to not contact the ground (While this is not explicitly described by Morris, the examiner holds that this would be implicit in the design of the trailer.  Morris describes how the main trailer beams are designed to be laying on the ground when in operational mode, see Paragraphs 34 & 75.  So the beams would not be in contact with the ground when in transportation mode.). 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the trailer assembly of Stokkevag such that the bearing section of the chassis was configured to contact the ground (as taught by Morris) to provide the benefit of using an existing structure of the chassis to vertically support the trailer when in the operation state, as opposed to adding an additional component such as some vertical leg.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag & Morris as applied to claim 15 above, and further in view of Pizzichil et al (US 2007/0213171 A1) (Pizzichil hereinafter), and as evidenced by Altamura (US 2018/0283464 A1) (Altamura hereinafter).
Regarding Claim 22, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag & Morris fail to teach:  wherein the reduction gearbox assembly comprises two planetary reduction gearboxes and a parallel reduction gearbox, and 
wherein the planetary reduction gearboxes are used in conjunction with the parallel reduction gearbox with a transmission ratio of 60:1 to 106:1.  
Pizzichil teaches:  a reduction gearbox assembly (12) comprises two planetary reduction gearboxes (52) and a parallel reduction gearbox (Paragraph 6; Pizzichil teaches that the planetary gear reduction stage is integrated with a “parallel” helical bevel gearbox.  Please note that even if the claim was amended to specify that the input shaft & output shaft were parallel to each other, this would still be taught by Pizzichil in Paragraph 9 - Lines 1-4), the planetary reduction gearboxes are used in conjunction with the parallel reduction gearbox (Figure 3).
Pizzichil discloses in Paragraph 20 - Lines 17-19 how it “would be appreciated by those of ordinary skill in the art, a variety of gearing geometries may be employed”.  So while Pizzichil is silent regarding the specific transmission ratio used by their gearbox assembly, it would have been well within the capabilities of a person having ordinary skill in the art to have such a ratio fall between 60:1 to 106:1.  This is further supported in the previous court decision how “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, see MPEP 2144.05 Paragraph II.A, with Pizzichil teaching that the gearing geometries are a “results-effective variable”, see Paragraph 20 - Lines 17-19.  This is further evidenced by Altamura who discloses in Paragraph 60 - Lines 11-15 how a reduction gearbox can have a gear ratio of at least about 100:1.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the generic reduction in this case, a generic reduction gearbox) for another (in this case, a specific integrated reduction gearbox) to obtain predictable results (in this case, a gearbox capable of reducing the rotational speed between an input shaft & an output shaft) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.    Furthermore, the examiner holds that it also would not be inventive to discover the optimum or workable ranges for the gearbox transmission ratio, based on previous court decisions & Pizzichil’s disclosure in Paragraph 20 - Lines 17-19 how a variety of gearing geometries may be employed.

Claims 24 & 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (US 2019/0338762 A1) (Curry hereinafter) in further view of Morris.
Regarding Claim 24, Curry teaches:  A semi-trailer-loaded turbine system (102) comprising: 
a transporter comprised of a chassis (84) that includes a transport section, a bearing section, and a lapping section provided in sequence (see the annotation of Figure 9 below); 
a turbine engine (108a); 
a pump (96a) having a pump housing (Figure 9); and 
a reduction gearbox (110a; Paragraph 101 - Lines 8-10) having a reduction gearbox housing (Figure 9), 
wherein the pump (96a) is directly connected to and in direct physical contact with the reduction gearbox (110a; Figure 9; Paragraph 101), 
wherein an output of the turbine engine is connected to an input of the reduction gearbox via a transmission shaft (Paragraph 101; see the annotation of Figure 9 below), 
wherein the transporter (84) directly supports the pump (Figure 9), 
wherein the pump (96a) comprises a power end assembly (the “power end assembly” would be the portion of the pump that receives the rotational force from the reduction gearbox, as described in Paragraph 101) and a hydraulic end assembly (the “hydraulic end assembly” would be the portion of the pump that is imparts a pumping force onto the fluid), 
wherein the pump (96a) is provided on an upper surface of the chassis (Figure 9), and 
wherein the pump (96a), the reduction gearbox (110a), and the turbine engine (108a) are provided in order in a straight line along a transmission direction of power from the lapping section toward the bearing section (Figure 9).

    PNG
    media_image2.png
    547
    751
    media_image2.png
    Greyscale

Curry fails to teach:  the pump being a plunger pump having one or more plungers,
the plunger pump is provided on the upper surface of the chassis in the lapping section,
wherein, when the turbine engine and the reduction gearbox are connected together for operation, the transmission shaft is fully enclosed by the turbine engine and the reduction gearbox housing, and 
wherein, when the plunger pump and the reduction gearbox are directly connected together for operation, an output shaft of the reduction gearbox is connected to an input of the plunger pump and is fully enclosed by the reduction gearbox housing and the plunger pump housing.
Morris teaches how the pump being driven to pressurize fluid may be a “plunger-style pump that comprise one or more plungers”, see Paragraph 39 - Lines 11-13.  There is also support in Paragraph 78 - Lines 8-9.
It is noted that a simple substitution of one known element (in this case, the generic pump of Curry) for another (in this case, the plunger pump as taught by Morris) to obtain predictable results (in this case, a pump assembly that is capable of pressurizing a fluid) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the turbine/pump assembly of Curry such that the pump was specifically a plunger pump having one or more plungers, as taught by Morris, because it would have bene known that plunger pumps could be used to pressurize a fluid. 
With respect to the limitations specifying that “the plunger pump is provided on the upper surface of the chassis in the lapping section”
“wherein, when the turbine engine and the reduction gearbox are connected together for operation, the transmission shaft is fully enclosed by the turbine engine and the reduction gearbox housing”, and 
“wherein, when the plunger pump and the reduction gearbox are directly connected together for operation, an output shaft of the reduction gearbox is connected to an input of the plunger pump and is fully enclosed by the reduction gearbox housing and the plunger pump housing”.
The examiner holds that all of these limitations would have been considered to be an obvious design choices to a person having ordinary skill in the art at the effective filing date of the claimed invention.  This is because the applicant has failed to identify how any of these specific arrangements (of having the pump provided specifically on the “lapping section” of the chassis OR having the input & output shafts of the reduction gearbox being “fully enclosed”) solves any specifically stated problem and/or obtains any unexpected/novel result.  Based on the examiners understanding of the claimed invention, none of these limitations would impact/modify the operation or function of any of the components of the claimed invention.  The pump would operate/function the same regardless to whether the pump was located on the lapping section of the chassis OR on the transport section of the chassis.  The reduction gearbox would also operate/function the same regardless as to whether the input & output shafts were fully enclosed OR at least partially exposed.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the turbine/pump assembly of Curry such that the pump was specifically located on the lapping section AND that the input & output shafts of the reduction gearbox were fully enclosed because such modifications would have 
Regarding Claim 26, Curry in view of Morris teaches the invention as disclosed above in Claim 24, wherein Curry fails to teach:  wherein the bearing section of the chassis is configured to contact a ground surface while the semi-trailer-loaded turbine system is in a working state and not contact the ground surface while the semi- trailer-loaded turbine system is in a transport state.  
However, Morris does teach how a primer mover (704), pumps (702A & 702B) and the associated drive line assemblies (706) are arranged in a single-file on a “lay-down” trailer (710) with a transport section, bearing section & lapping section (see the annotation of Figure 7B below), wherein, while the power drive system is in a working state, the bearing section of the chassis is configured to contact the ground (Paragraph 75; This describes how the main trailer beams are designed to rest on the ground for operational mode), and while the power drive system is in a transport state, the bearing section of the chassis is configured to not contact the ground (While this is not explicitly described by Morris, the examiner holds that this would be implicit in the design of the trailer.  Morris describes how the main trailer beams are designed to be laying on the ground when in operational mode, see Paragraphs 34 & 75.  So the beams would not be in contact with the ground when in transportation mode.). 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the trailer assembly of Curry such that the bearing section of the chassis was configured to contact the ground (as taught by Morris) to provide the benefit of using an existing structure of the chassis to vertically support the trailer when in the operation state, as opposed to adding an additional component such as some vertical leg.
Regarding Claim 27, Curry in view of Morris teaches the invention as disclosed above in Claim 24, wherein Curry in view of Morris further teaches:   wherein the plunger pump, the reduction gearbox, and the turbine engine are arranged in order in the straight line (this specific arrangement was previously recited in Claim 24) such that only the reduction gearbox is between the turbine engine and the plunger pump (Figure 9; This figure shows that only the reduction gearbox (110a) is arranged between the turbine engine (108a) and the power end of the pump (96a).  FURTHERMORE, with respect to specifically having ONLY the reduction gearbox disposed between the turbine engine and the plunger pump, the examiner holds that this would have been considered an obvious design choice to one having ordinary skill in the art at the effective filing date of the claimed invention.  This is because the applicant has not provided any description regarding how this specific arrangement is solving any specifically stated problem AND/OR obtains any novel/unexpected result.  Based on the examiners understanding of the claimed invention, whether there are any additional components arranged between the turbine engine & plunger pump (in addition to the reduction gearbox) does not appear to have any impact on the operation of the reduction gearbox, & would therefore still effectively function as intended).   
Regarding Claim 28, Curry in view of Morris teaches the invention as disclosed above in Claim 24, wherein Curry & Morris are both silent regarding:  wherein no exposed transmission shafts are provided between the turbine engine and the input of the reduction gearbox.
HOWEVER, as noted above, whether or not the shaft that rotatably connects the reduction gearbox to the turbine engine is exposed would have been considered to be an obvious design choices to a person having ordinary skill in the art at the effective filing date of the claimed invention.  This is because the applicant has failed to identify how having “no exposed transmission shafts” solves any specifically stated problem and/or obtains any unexpected/novel 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the turbine/pump assembly of Curry such that there were no exposed shafts between the turbine engine & reduction gearbox as such a modification would have been known to be obvious design choices that does not have any impact on the operation or function of the claimed invention. 
Regarding Claims 29, Claim 29 is a method claim directed to the apparatus as disclosed in Claim 24.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 29 is rejected under the same reasoning as those used to reject Claim 24.
Regarding Claims 30, Claim 30 is a method claim directed to the apparatus as disclosed in Claim 24.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 30 is rejected under the same reasoning as those used to reject Claim 24.
Regarding Claims 31
Regarding Claims 32, Claim 32 is a method claim directed to the apparatus as disclosed in Claims 27 & 28 combined.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 32 is rejected under the same reasoning as those used to reject Claims 27 & 28 combined.
Regarding Claim 33, Curry in view of Morris teaches the method as disclosed above in Claim 29, wherein Curry in view of Morris further teaches:  further comprising operating the turbine engine (Curry: 108a) to drive the plunger pump (Curry’s generic pump (96a) was modified in view of Claim 29 to be a plunger pump, as taught by Morris) using 100% natural gas (Curry: Paragraph 101 - Lines 10-13).  

Claims 25 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Curry & Morris as applied to Claims 24 & 29 (respectively) above, and as further evidenced by Stokkevag.
Regarding Claim 25, Curry in view of Morris teaches the invention as disclosed above in Claim 24, wherein Curry fails to teach:  further comprising an exhaust system supported by the transporter in the bearing section, the exhaust system being in the order in the straight line on a side of the turbine engine opposite the plunger pump.  
Morris does teach a system comprising a gas turbine (407) mounted on a trailer (Figure 4B) where an exhaust system (406) is mounted to one end of the turbine (Figure 4B) which is configured to collect the air exhaust from the gas turbine and supply the exhaust air to the gas turbine exhaust stack (Paragraph 58 - Lines 12-14), where the gas turbine exhaust stack comprises a plurality of silencers that reduce noise from the inlet and exhaust transport (Paragraph 66 - Lines 

    PNG
    media_image2.png
    547
    751
    media_image2.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Curry to have an exhaust system, as taught by Morris, to allow the exhaust gas to pass through a silencer to reduce the amount of noise generated during operation.  
With respect to the limitation specifying how the exhaust system is mounted on a side of the turbine engine opposite the plunger pump, the examiner holds that this limitation would have been considered an obvious design choice to a person having ordinary skill in the art at the effective filing date of the claimed invention because the applicant has failed to identify how having the exhaust system mounted on the turbine engine on the side specifically opposite to the plunger pump would solve any specifically stated problem AND/OR obtain any novel/unexpected result.  Based on the examiners understanding of the claimed invention, the location of the exhaust system does not appear to have any impact on the operation of the pump assembly OR on the function of the individual components.  This is evidenced by both Morris & Stokkevag.  In Figure 4B of Morris, the exhaust system (406) is mounted on the turbine engine such that it is disposed axially between the turbine engine (407) & the generator (408) being driven by the turbine engine with the output shaft of the turbine engine extending THROUGH the exhaust system (Figure 4B).  So Morris shows how the exhaust system can be disposed on the same side of the turbine engine as the component being driven by the turbine engine without impacting the operation of either component.  In Figure 4 of Stokkevag, the turbine engine (26) drives hydraulic pumps (30) via a reduction gearbox (28), which is also described in Paragraph 33.  The turbine has an exhaust port (26a) that is disposed on the opposite side of the turbine with respect to the hydraulic pumps (30).  So if an exhaust system is mounted to the exhaust port of Stokkevag, this would result in the exhaust system as being disposed on the side of the turbine engine opposite to the pumps.  So these reference show that which side the exhaust system is mounted to the turbine engine does not have any patentable significance with respect to the operation of the assembly.
    Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the turbine engine of Curry 
Regarding Claims 34, Claim 34 is a method claim directed to the apparatus as disclosed in Claim 25.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 34 is rejected under the same reasoning as those used to reject Claim 25.

Response to Arguments
The applicant’s arguments entered on April 23, 2021 have been fully considered, but were not found to be persuasive.
The applicant has argued that none of the cited prior art provide a teaching for having “the input shaft of the reduction gearbox is not visible from outside the power drive system”, “the transmission shaft is fully enclosed by the turbine engine and the reduction gearbox housing”, & “the rotatable shaft is unexposed to outside the turbine engine and the reduction gearbox”.  
However, as noted in the rejection above these items are all introducing new matter that do not have clear written support in the applicant’s original disclosure.  Furthermore, as there is no written description for these specific features, the examiner holds that these new limitations would be obvious design choices because the applicant has not described how any of these limitations are solving any specifically stated problem OR are providing any novel/unexpected result.  Based on the examiners understanding of the claimed invention, none of the subject matter of these partially exposed outside of the turbine engine & reduction gearbox housing would operate & function identically to an input shaft of the reduction gearbox that was fully enclosed by the turbine engine and the reduction gearbox housing.
For these reasons, the examiner does not feel that the proposed amendments would not put the application into condition for allowance because they don’t have any written support in the applicants original disclosure AND even if there was support, they don’t amount to anything more that obvious design choices that are not solving any state problem and/or creating any novel/unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746